UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or Section 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 14, 2013 (August 8, 2013) QUINPARIO ACQUISITION CORP. (Exact name of registrant as specified in its charter) Delaware 001-36051 46-2891139 (State or other jurisdiction ofincorporation or organization) (Commission File Number) (I.R.S. EmployerIdentification Number) c/o Quinpario Partners I, LLC 12935 N. Forty Drive Suite 201 St. Louis, Missouri (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(314) 548-6200 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation to the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. On August 8, 2013, the registration statement (File No. 333-189432) (the “Registration Statement”) for Quinpario Acquisition Corp.’s (the “Company”) initial public offering (“IPO”) was declared effective by the Securities and Exchange Commission.In connection therewith and the closing of the IPO, the Company entered into the following agreements previously filed as exhibits to the Registration Statement: ● An Underwriting Agreement, dated August 8, 2013, between the Company and C&Co/PrinceRidge as representative of the underwriters ; ● An Investment Management Trust Agreement, dated August 8, 2013, between the Company and Continental Stock Transfer & Trust Company; ● A Warrant Agreement, dated August 8, 2013, between the Company and Continental Stock Transfer & Trust Company; ● A Registration Rights Agreement, dated August 8, 2013,between the Company and certain initial security holders of the Company; ● Letter Agreement by and between certain of the Company’s security holders and the officers and directors of the Company; and ● Letter Agreement between Quinpario Partners LLC and the Company regarding administrative support. On August 14, 2013, the Company consummated its IPO of 17,250,000 units (“Public Units”), including the full exercise of the underwriters overallotment option of 2,250,000 units (the “Over-Allotment Units”; collectively with the Public Units, the “Units”). Each Unit consists of one share of common stock, $0.0001 par value per (“Common Stock”), and one warrant (“Warrant”), to purchase one share of Common Stock at an exercise price of $12.00 per share.The Units were sold at an offering price of $10.00 per Unit, generating gross proceeds of $172,500,000.As a result, the sponsor of the Company will not be obligated to forfeit any of 750,000 shares of Common Stock held by it that had been subject to forfeiture to the extent the underwriters’ did not exercise the over-allotment option in full. Item 3.02.Unregistered Sales of Equity Securities. Simultaneously with the consummation of the IPO and the sale of the Overallotment Units, the Company consummated the private placement (“Private Placement”) of 1,150,000 units (“Placement Units”) at a price of $10.00 perPlacement Unit, generating total proceeds of $11,500,000. Each Placement Unit is comprised one share of Common Stock and one Warrant (“Placement Warrant”). The Placement Warrants included in the Placement Units, which were purchased by Quinpario Partners I, LLC,are substantially similar to the Warrants underlying the Public Units, except that if held by the original holder or their permitted assigns, they (i) may be exercised for cash or on a cashless basis, (ii) are not subject to being called for redemption and (iii) subject to certain limited exceptions, will be subject to transfer restrictions until 30 days following the consummation of the Company’s initial business combination.If the Placement Warrants are held by holders other than its initial holders, the Placement Warrants will be redeemable by the Company and exercisable by the holders on the same basis as the Warrants included in the Units sold in the IPO. A total of $177,075,000 of the net proceeds from the IPO, the sale of the Overallotment Units and the Private Placement were placed in a trust account established for the benefit of the Company’s public stockholders. Copies of the press releases issued by the Company announcing the effectiveness of the Registration Statement and consummation of the IPO are included as Exhibits 99.1 and 99.2, respectively, to this Current Report on Form 8-K. Item 5.03. Amendments to Certificate of Incorporation or Bylaws; Change in Fiscal Year. On August 9, 2013, the Company filed its Amended and Restated Certificate of Incorporation in the State of Delaware.The terms of the foregoing are set forth in the Registration Statement and are incorporated herein by reference. - 2 - Item 9.01. Financial Statements and Exhibits. The following exhibits are included with this Report on Form 8-K: Underwriting Agreement between the Company and C&Co./PrinceRidge LLC Amended and Restated Certificate of Incorporation Warrant Agreement between Continental Stock Transfer & Trust Company and the Company Investment Management Trust Account Agreement between Continental Stock Transfer & Trust Company and the Company Registration Rights Agreement among the Company and certain security holders Letter Agreement by and between the Company’s security holders and the officers and directors of the Company Letter Agreement between Quinpario Partners LLC and the Company regarding administrative support Press Release Announcing Effectiveness of IPO Press Release Announcing Closing of IPO - 3 - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: August 14, 2013 QUINPARIO ACQUISITION CORP. By: /s/Jeffry N. Quinn Name: Jeffry N. Quinn Title: President -4 -
